Citation Nr: 0413273	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  00-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from December 1977 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran does not have a hearing disability as a 
result of any incident of service.

2.  There is no medical evidence of a nexus between the 
veteran's back disorder and any incident of service.

3.  There is no competent medical evidence of a nexus between 
a left leg disability manifested by pain and any incident of 
active military service.


CONCLUSIONS OF LAW

1.  A hearing disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.102 (2003).

1.  A back disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.102 (2003).

2.  A left leg disability manifested by pain was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R 
§§ 3.303, 3.304, 3.102, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 State. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).

The veteran filed a claim for service connection for a back 
disability, hearing loss, and a left leg disability in 
December 1999.  The RO decided this claim before the 
enactment of the VCAA in a rating decision dated March 2000 
in which the veteran was denied the benefits sought on 
appeal.  For this reason, there was a procedural irregularity 
in the development of the claim in that the veteran was not 
provided with the information required under VCAA until after 
the initial decision.  However, as a result of the ongoing 
development of the claim, this unavoidable procedural 
irregularity did not result in prejudice to the claimant.  
The appellant was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices before the claim was re-adjudicated in July 2003.  

In October 2002, the RO sent the veteran a letter providing 
the notices required under VCAA.  In the letter of October 
2002, the RO explained the information and evidence needed to 
substantiate his claims for service connection with specific 
references to the need to provide medical evidence, which 
established that disability has a relationship to service.  
The letter also explained what portion of the evidence and 
information would be obtained by VA, noting, for example, 
that VA would attempt to obtain VA medical records or other 
medical treatment records that the claimant tells VA about.  
With regard to the claimant's responsibilities in the 
development of the claim, the letter of October 2002 
explained that the claimant needed to provide VA with such 
information as the names and addresses of persons and 
agencies having records relevant to the claim, along with a 
statement of the approximate time frames of the records.  
Finally, the claimant was asked to tell VA about any 
information or evidence he wanted VA to try to get for him.  
Thus, the letter of October 2002, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in October 2002, or two years 
after the RO initially decided the case.  Both 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require that 
information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claim continued for more 
than a year after October 2002, and the veteran participated 
in that development.  In the year following October 2002, the 
veteran submitted additional medical evidence to the RO and 
the RO again attempted to locate the veteran's service 
medical records.  In July 2003, the RO reviewed the evidence, 
re-adjudicated the claim, and sent the claimant a 
supplemental statement of the case.

In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with an adequate opportunity 
to be heard with regard to the substantive matters covered in 
the notices.  In view of the development that has been 
undertaken in this claim, the requirements of VCAA have been 
met.  At this point, there is no reasonable possibility that 
further development would aid in the substantiation of the 
claim.  For this reason a remand for further development is 
not required.

It is noted that although the RO has requested the veteran's 
service medical records on numerous occasions, they could not 
be located.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, such as hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1131, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) stated that a claimant need only demonstrate that 
there is an approximate balance of positive and negative 
evidence in order to prevail.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.


II.  Bilateral hearing loss

Background

The veteran's DD 214 indicates that he was a supply 
specialist in the U.S. Army stationed at Fort Ord, 
California.  

At his August 2000 RO hearing, the veteran testified that it 
was uncomfortable for him to use the M-16 with earplugs so he 
did not use ear protection while on the firing range.  The 
veteran was not sure if he had a separation examination.  He 
indicated that he had not been treated for hearing loss.

At his October 2003 Travel Board hearing, the veteran 
testified that during basic training in 1977 he did not wear 
his ear plugs while on the firing range because they were 
uncomfortable.  He indicated that firing the weapon affected 
his hearing.  The veteran testified that he went to the rifle 
range at boot camp approximately 15 times.  He indicated that 
after graduation from boot camp he went to the firing range 
once every three months or once a month.  The veteran stated 
that he could not hear words clearly and had not had a 
hearing test.  The veteran testified that he had hearing loss 
prior to getting his job in 1990 operating a jackhammer.

An April 2003 addendum to a VA Mental Health Progress note 
indicated that the veteran reported being hard of hearing 
which he attributed to the military and being around big 
guns.

Analysis

The above findings disclose that there is no medical evidence 
that the veteran suffers from hearing loss.  Although the 
veteran's service medical records could not be located, his 
DD 214 indicates that he was a supply specialist and there is 
no medical evidence that he currently suffers from hearing 
loss.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection. Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for hearing loss.  However, there is no 
medical evidence of record, which establishes that the 
veteran currently has hearing loss.  The veteran does not 
contend that he was treated in service for hearing loss or 
any injuries or diseases involving his ears.  Furthermore, he 
was separated from service in 1980, and he does not contend 
that he saw any medical professionals for hearing complaints 
for several years after service.  Under these circumstances, 
the record does not establish a basis for concluding that he 
has a hearing loss that is the result of any disease or 
injury in service.  Accordingly, the claim must be denied.




III.  Back disability and left leg disability

Background

The veteran asserts that he suffers from a low back 
disability due to an injury he sustained when he was mopping 
and fell on the floor while serving as a supply clerk in the 
U.S. Army.

As noted above service medical records could not be found.  
Treatment reports from M.K. M.D., dated November 1993 
indicated that the veteran reported injuring his back first 
in February 1990 while working for a construction company and 
lifting plywood.  He underwent physical therapy and was out 
of work for several months before returning to work.  He was 
diagnosed with lumbar strain.  In August 1990 while working 
for the Eastern Co. using a jackhammer, he experienced the 
sudden onset of pain into the left posterior thigh from his 
back.  He underwent physical therapy for six months after 
being seen by an orthopedist and was given pain medication.  
After six months of physical therapy, he underwent a work 
hardening program for a number of weeks.  He was released to 
return to light duty; however, there was no light duty 
activity for him to return to and he has not worked since 
that time.  The MRI showed small paracentral disc herniation 
at L5-S1 on the left.  It was noted that the veteran was 
admitted to St. Mary's Hospital and underwent a disc excision 
at L4-5 and L5-S1 on the left.  

Records from Northwest Connecticut Occupational Medicine 
dated November 1999 indicate that while working for B/E 
Aerospace he was lifting a bin of metal parts when he injured 
his low back.  The injury was reported as lumbar strain.

A discharge summary report dated July 2000 from M.K., M.D., 
indicated that the veteran had surgery at the left L4-5 and 
L5-S1.  It was noted that he was provided a 26 percent and 
permanent partial disability.  The report indicated that 
while working for B/E Aerospace he was lifting a bin and 
developed increased low back pain.  He was seen in the 
emergency department where they provided him medication.  The 
pain then started radiating down the left leg into the foot.  
He was provided medications and physical therapy with no 
apparent relief.  He had an MRI scan which showed that he had 
a recurrent disc herniation on the left L4-5.

It was noted that the veteran was admitted to St. Mary's 
Hospital in July 2000 and had a left L4-5 disc excision 
performed.  

At his August 2000 RO hearing, the veteran testified that 
while in the military in 1978 he was mopping the floor and 
slipped and fell on his back.  He indicated that he went to 
sick call numerous times and they initially gave him 
medication and later told him there was nothing they could 
tell was wrong with his back.  The veteran indicated that he 
eventually stopped going to sick call because there was 
nothing they could do for him.  He testified that he went 
back in 1979 because he kept having problems and there was 
nothing they could do.  The veteran indicated that when he 
got out of service no one told him about benefits or as far 
as going to the VA hospital.  He indicated that he did go to 
the VA hospital in 1996 and he was given Percocets and after 
that he had surgery.  Prior to this, the veteran indicated 
that he had back surgery.  The veteran's girlfriend testified 
that she knew the veteran prior to service and he wrote her 
indicating that he had injured his back but they did not do 
anything for him.  The girlfriend no longer had the letter 
because she burned it 5 years prior.  She indicated that the 
veteran later hurt his back on the job.  The veteran 
testified that he did not see a doctor from between 1980 and 
1986 because he did not know that he could have and did not 
have a job to pay for it himself.  

February 2001 outpatient treatment notes from M.K., M.D., 
indicate that the veteran was seen and he reported not doing 
well.  He reported significant axial and left leg pain.  He 
had an MRI and it was suggested that the veteran have his 
back fused.  The veteran indicated that he did not wish to 
have surgery and was told that he had reached his maximal 
point of medical improvement and that further treatment 
should consist of pain management.  

Social Security Administration record show that the veteran 
was not awarded disability benefits.

VA outpatient treatment records dated January to May 2003 
indicate that a January 2003 radiology report of the back 
showed slight scoliosis of the lumbar spine with convexity 
pointing to the right.  This was noted to be probably due to 
positioning or mass spasm.  Alignment of the vertebral bodies 
on the lateral view was normal.  There was no evidence of a 
compression fracture or gross destructive bone lesions.  
There were mild degenerative changes with the anterior 
osteophyte formation at L5.  The disc spaces were preserved.  
There were mild degenerative changes at L5 level.  Otherwise, 
the x-rays showed unremarkable lumbar spine.  The veteran 
reported history of intermittent low back pain dating back to 
1978, after sustaining a fall while in the military.  The 
veteran stated that he had been on disability since his last 
surgery in July 2000.  The veteran reported intermittent low 
back pain, with constant left leg pain, from lateral thigh to 
foot.  He denied numbness/parasthesias, weakness, and 
bowel/bladder symptoms.

At his May 2003 VA neurology clinic visit, the veteran 
reported having problems with back pain dating back to 1990.  
He reported that at that time he had pain after using a 
jackhammer on concrete and was found to have L4-L5 disc 
pressing on the nerve root.  He reported that he had surgery 
in 1993 and had relief of pain until 1999 when his back pain 
returned after lifting a heavy bin.  He reported that he had 
surgery again, this time without relief of his pain.  He had 
an MRI performed and stated that he was told that he needed 
another surgery but was told it would only be 50 percent 
effective.  He reported that pain medications did not work 
for him; only heroin seemed to cause significant reduction in 
his pain.  

At his October 2003 Travel Board hearing, the veteran 
testified that in 1978 while he was in the service he was 
mopping the floor and slipped and fell on his back on a tent 
pole.  He indicated that he went to sick call numerous times 
and they felt that he had just sprained his back.  He 
testified that he had problems with his back from then on.  
The veteran indicated that he hurt his back working 
construction in 1990.  The veteran testified that when he 
went to see the doctor when he first hurt his back on 
construction, he did not mention the military because it was 
a workmen's compensation case and he would have been out of 
work without any money.  He indicated that he was drawing 
workmen's compensation and went back to work eventually and 
reinjured his back again in 1999 and had another back 
operation and has had back problems ever since.  The veteran 
indicated that he wrote his girlfriend, now his wife, that he 
had hurt his back in service and she kept the letters until 
they had a disagreement because he went out seeing another 
girl and got her pregnant so she destroyed the letters.  The 
veteran indicated that after he hurt his back in service he 
saw a corpsman who indicated that he sprained his back.  He 
testified that he never went to the hospital and they never 
took x-rays.  The veteran stated that he did not see a doctor 
for his back after separation from service because he did not 
have insurance.  He indicated that he first felt pain going 
down his leg after the second operation and did not have it 
when he originally fell in 1978.

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a back disability to 
include secondary service connection for a left leg 
disability.  Although service medical records could not be 
located, the record indicates that the veteran was not 
treated for a back disability until he sustained an on the 
job injury in 1990.  The veteran's medical records do not 
mention his alleged back injury in service until he reported 
this to a VA examiner in 2003.  At his October 2003 Travel 
Board hearing, the veteran testified that he never mentioned 
his in service back injury to his treating physicians because 
he did not want to jeopardized receiving worker's 
compensation benefits.  There is no competent medical 
evidence as to any nexus between the veteran's back 
disability and his in-service back injury.  

In this case, the medical evidence tends to establish that 
the veteran developed a back disorder after separation from 
military service as no medical expert of record has suggested 
this disability originally arose during service.  The 
evidence establishes that the veteran did not seek medical 
treatment for his back until his on the job injuries in 1990.  
In addition, the veteran testified at his October 2003 Travel 
Board hearing that he did not start having trouble with his 
left leg until after his second surgery for his back.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his back disability is a result from 
any in-service disease or injury. In addition, since the back 
disability has not been found to be service connected, the 
veteran's claim for service connection for a left leg 
disability claimed as secondary to the back disability is 
denied as well.  38 U.S.C.A.§ 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.310. Therefore, his claims for service connection 
for a back disability as well as service connection for a 
left leg disability claimed as secondary to the back 
disability are denied.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a left leg disability 
is denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



